Citation Nr: 1036700	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of service-connected left and right heel sprains, 
each evaluated as 10 percent disabling from September 1, 2002.

2.  Evaluation of service-connected left and right knee 
arthritis, each evaluated as 10 percent disabling from September 
1, 2002.

3.  Evaluation of service-connected left and right ankle sprains, 
each evaluated as noncompensable from September 1, 2002, and 10 
percent disabling from December 12, 2006.

4.  Evaluation of service-connected lumbar strain with 
degenerative disc disease (low back disorder), evaluated as 20 
percent disabling from September 1, 2002, and 40 percent 
disabling from December 12, 2006.

5.  Evaluation of service-connected left and right lower 
extremity sciatica, each evaluated as 10 percent disabling from 
December 12, 2006.

6.  Evaluation of service-connected left carpal tunnel syndrome, 
evaluated as 10 percent disabling from September 1, 2002.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
2002.  The Veteran also had a little over 3 years of earlier 
active duty service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In May 2005, the Veteran testified at a personal 
hearing at the RO.  In August 2007, the Veteran testified at a 
Board hearing before the undersigned.

This matter was previously before the Board, and in a June 2008 
decision, the Board denied all the claims except for the matter 
of an increased rating for left carpal tunnel syndrome, which it 
remanded.  In August 2009, the United States Court of Appeals for 
Veterans Claims (Court) partially vacated the June 2008 Board 
decision and remanded the matters of increased ratings for 
bilateral heel sprains, bilateral knee arthritis, bilateral ankle 
sprains, a low back disorder, and bilateral lower extremity 
sciatica.  The remand was for readjudication in compliance with 
directives specified in an August 2009 Joint Motion for Partial 
Remand (JMR).

With regard to the issue of entitlement to a TDIU listed on the 
cover page, the Board acknowledges that the RO has not developed 
or adjudicated this issue.  However, the Court recently held that 
a request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Id.

The Veteran has alleged that he has been unable to maintain 
employment because of his multiple service-connected 
disabilities.  Specifically, at his August 2007 Board hearing, 
the Veteran testified that he had been too disabled to work for a 
year and in correspondence dated in March 2010, the Veteran 
stated that his disabilities were preventing him from working for 
another year.  Therefore, the Board finds the evidence of record 
has reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the Agency of Original Jurisdiction 
(AOJ) for proper development and adjudication.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
REMAND

Alleged Periods of Unemployability

As noted above, the Veteran has alleged two periods of 
unemployability at some point subsequent to March 2006 (see page 
14 of the transcript of the Veteran's August 2007 Board hearing 
in which the Veteran states he returned to work in March 2007 
after a year of unemployment and see the Veteran's March 2010 
statement in which he alleges he is "again out of work for 
another year solely due to my disabilities from my service 
connected problems.")  

The evidence of record is unclear as to the Veteran's employment 
status from May 2006 until present time.  The most recent VA 
treatment records associated with the claims file are from April 
2006; therefore, there are no VA treatment records addressing the 
Veteran's employment status after this date.  Nevertheless, a 
private medical record shows that the Veteran reported being a 
full-time sales consultant in April 2006.  The December 2006 VA 
examination report, however, is silent as to the Veteran's 
employment status.  The recent March 2010 private medical report 
notes that the Veteran reported that he was "forced" by 
financial need to return to work in car sales on February 19, 
2010, although it is unclear how long the Veteran had allegedly 
been unemployed prior to this date.  The Board finds further 
development of the evidence is necessary in order to obtain a 
clear understanding of the Veteran's employment history during 
the course of his appeal.

The Board notes that these allegations of unemployment pertain 
not only to the issue of entitlement to a TDIU, but also to the 
issue of entitlement to extraschedular ratings.  The Board 
observes that the parties to the August 2009 JMR allege that the 
Board did not properly adjudicate the claim of entitlement to 
extraschedular ratings for the Veteran's multiple service-
connected disabilities under 38 C.F.R. § 3.321(b)(1).  The JMR 
noted, inter alia, that the Board did not properly consider the 
Veteran's testimony at his August 2007 Board hearing that he was 
unemployed for a full year because of his service-connected 
disabilities.  



New Examination Needed

The Board interprets the Veteran's allegations of unemployability 
based on his service-connected disabilities to indicate that 
these disabilities have increased in severity since the most 
recent VA examination in December 2006.  Therefore, the Board 
finds that a new examination is warranted to assess the current 
severity of the Veteran's service-connected disabilities.  See 
VAOPGCPREC 11-95 (Although the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).

Stegall Violation

As noted above, the June 2008 Board decision remanded the issue 
of entitlement to a higher evaluation for left carpal tunnel 
syndrome.  This issue was remanded for the AOJ to obtain and 
consider additional relevant VA treatment records and 
readjudicate the claim.  The AOJ obtained the records and 
associated them with the claims file; however, the AOJ did not 
consider this evidence and readjudicate the Veteran's claim.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  This matter 
must be remanded to comply with the directives of the June 2008 
Board remand.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should obtain any available VA 
treatment records for the Veteran from April 
2006 to present time.

2.	The AOJ should contact the Veteran in writing 
and request that he either: 1) provide VA 
with documentation of any periods of 
employment since the commencement of his 
appeal, or 2) sign the necessary release 
forms for VA to request and obtain such 
documents.

3.	After allowing a sufficient response time 
for the action above, the AOJ should 
arrange for the Veteran to undergo a VA 
examination or multiple VA examinations 
(whichever is needed to address all the 
listed disabilities).  The follow 
considerations will govern the examination 
or examinations:

a.	The examination or examinations must 
be conducted by a physician.  
b.	The physician must review the 
Veteran's claims file in connection 
with the examination and must 
indicate in the examination report 
that the claims file was reviewed.  
c.	The physician is asked to assess the 
current severity of the Veteran's 
service-connected disabilities of the 
bilateral knees, bilateral ankles, 
bilateral heels, bilateral sciatica 
of the lower extremities, and the 
lumbar spine and left carpal tunnel 
syndrome.  
d.	The physician must address all 
relevant rating criteria, including 
documenting ranges of motion in terms 
of degrees, where indicated.  If 
there is pain on motion, the 
physician must indicate at what 
degree of motion the pain commenced.
e.	The physician is also asked to opine 
as to whether the Veteran's service-
connected disabilities, on their own, 
render him unable to secure or follow 
a substantially gainful occupation.
f.	If the physician cannot provide a 
requested opinion without resort to 
mere speculation, he or she must so 
state and must provide a rationale 
for why the opinion cannot be 
provided without resort to mere 
speculation.

4.	After completion of the above, and any 
other development deemed necessary by the 
AOJ, the AOJ should readjudicate the 
Veteran's remaining claims, including 
entitlement to a TDIU and entitlement to 
extraschedular evaluations under 38 C.F.R. 
§ 3.321(b)(1).  In readjudicating the 
Veteran's claims, the AOJ must consider 
all evidence received after the February 
2007 supplemental statement of the case.  
If any of the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


